Title: James Madison to Richard Riker, 26 March 1827
From: Madison, James
To: Riker, Richard


                        
                            
                                Sir
                            
                            
                                
                                    Montpellier
                                
                                Mar 26. 1827
                            
                        
                        With your letter of February 26 I received the Copy of Mr. Coldens Memoir on the New York Canals transmitted
                            by order of the Corporation of the City
                        The very interesting Memoir with the variety of annexed documents having relation to the signal event
                            commemorated, form an instructive gift to the present generation and will be a proud legacy to its descendants
                        I must add that the work has an attractive feature also in its successful specimens of the new and promising
                            art of Lithography. Nor would it be proper to overlook the handsome exterior given to the volume by the accomplished hand
                            which executed it
                        May you Sir, to communicate to the Corporation the acknowledgments due for this additional mark of kind
                            attention, and to accept for yourself assurances of my particular esteem & consideration
                        
                            
                                James Madison
                            
                        
                    